Filed 7/24/14 G.C. v. Super. Ct. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


G.C.,
         Petitioner,
v.
THE SUPERIOR COURT OF CONTRA                                         A141773
COSTA COUNTY,
                                                                     (Contra Costa County
         Respondent;                                                 Super. Ct. No. J12-01355)
CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
         Real Party in Interest.


         Petitioner G.C. seeks extraordinary relief from the juvenile court’s orders
terminating reunification services and setting a hearing under Welfare and Institutions
Code1 section 366.26 to select a permanent plan for his son, J.C. (born April 2006).
Having carefully reviewed the record, we deny petitioner’s request for extraordinary
relief on the merits and affirm the orders of the juvenile court.
                                                   BACKGROUND
         Contra Costa County Children and Family Services Bureau (Bureau) filed a
section 300 juvenile dependency petition in regard to J.C. in September 2012. The
petition alleged J.C.’s mother, R.C. (mother), is unable or unwilling to provide consistent
adequate care and support for J.C. due to issues of alcohol abuse and that mother left J.C.
         1
             All further undesignated statutory references are to the Welfare and Institutions
Code.
without making provisions for his support. The Bureau’s detention report relates mother
and her three children (J.C. and his two older half-siblings) were staying with a friend of
the family (Ms. F.) on a temporary basis in September 2012. Ms. F. reported she
confronted mother for drinking while residing in her home. Mother left Ms. F.’s
residence to go to a nearby city to apply for a food stamp program and did not return.
Mother did not return calls from Ms F., who then called the Bureau, and the children
were taken into protective custody. Mother’s whereabouts were unknown.
       Jurisdiction/Disposition
       The Bureau requested additional time prior to disposition in order to locate
petitioner, mother, and the father of one of J.C.’s half-siblings. The disposition report
dated December 6, 2012, relates a social worker spoke with petitioner on December 3.
Petitioner was in Las Vegas, planned to return to California in two days, was on the
waiting list for a homeless shelter in Concord, and was unemployed. Petitioner last saw
J.C. three months ago when he was living with mother and her children in a hotel;
petitioner left after arguing with mother. Subsequently, the Bureau reported petitioner
was residing in a local drug and alcohol inpatient program at Discovery House, and that it
was in the process of scheduling twice monthly visits between petitioner and J.C.
       Following a jurisdiction/disposition hearing held on January 7, 2013, the court
sustained the petition as to J.C., declared the minor dependent, and ordered that petitioner
receive reunification services as well as two supervised visits per month with J.C. The
objectives of petitioner’s reunification case plan were that he stay drug free and comply
with drug tests, obtain and maintain a stable and suitable residence for himself and J.C.,
and stay sober and show the ability to live free from alcohol dependency. The case plan
also called for petitioner to complete both individual and family counseling, as well as a
parenting class.
       Six-month Review
       A six-month status review hearing was held on June 19, 2013. The status report
related the Bureau had no contact with mother and that J.C. and his two half-siblings
were currently placed together in a licensed foster home. J.C. “shared that he talked with


                                             2
his mother [by telephone]. He misses his mother. He does accept the love and nurturing
readily available in the home and this helps him with the sadness over his mother’s
disappearance.”
         The report also related petitioner was actively engaged in his family reunification
plan and wanted to reunify with J.C. Petitioner successfully graduated from the
Discovery House inpatient drug and alcohol treatment program and attends “12 Step
Meetings several times a week and is working on the 12 Steps.” He participated in
random drug testing and all tests were negative. Also, he completed a parenting
education class with Rubicon Programs and was actively involved with a fatherhood
coach.
         The six-month status review report also related petitioner had two, one-hour
supervised visits with J.C. per month. Petitioner arrived on time, was prepared to spend
the hour playing with J.C., and brought toys and sweets for him. J.C. enjoyed his visits
with petitioner and the two “are re-establishing what their contact and time with each
other is like.”
         Regarding the prognosis for returning J.C. to petitioner’s custody, the report stated
“additional time is needed to give [petitioner] an opportunity to experience life without
the use of alcohol for a longer period of time before the challenges of parenting full time
are presented.” Although petitioner had done well in recovery, he had spent the majority
of his adult life as an active alcoholic and sobriety was new to him. J.C. experienced his
father as a “drunk” and petitioner had yet to explore and take responsibility for his role in
creating the chaos and instability the children experienced prior to placement.
         12-month Review
         A 12-month review hearing was held on November 4, 2013. In the status report,
the Bureau social worker reported petitioner was “working very hard on his sobriety and
Family Reunification Plan.” Further, petitioner was employed full time as a cook at a
convalescent hospital, continued to reside in a Sober Living Home and was an active
member of Alcoholics Anonymous. He was attempting to secure independent housing
through Shelter Inc. and Rubicon. Visits between petitioner and J.C. were unsupervised


                                               3
and were going well. According to the social worker, the “next logical step for
[petitioner] is to increase his therapeutic involvement. In discussions with this worker,
[petitioner] does not acknowledge, understand or contemplate how parenting as an
alcoholic affected [the minor]. [J.C.]’s siblings share that [petitioner] was overly rough
with [J.C.] in his disciplining and was inappropriate with their adult half-sister, and
overall, when intoxicated, not easy to be around. . . . With this in mind, a referral for
individual and family therapy is being submitted and included as part of his Family
Reunification Case Plan.” The social worker recommended continued reunification
services to petitioner with the goal of him reunifying with J.C. and assuming custody of
the minor.2 Following the hearing, the court adopted the Bureau’s recommendation,
continued petitioner’s reunification services and increased his visitation with J.C. to one
hour, four times per month.
       18-month Review
       A contested 18-month review hearing was held on May 1, 2014. The Bureau no
longer supported reunification and instead recommended that the court terminate
reunification services and set a section 366.26 hearing to determine a permanent plan for
J.C. In the status report, the social worker related that since November 2013, when
petitioner transitioned to an independent living arrangement, “he has experienced
numerous obstacles surrounding his compliance” with the case plan designed to effect his
reunification with J.C.
       In this regard, the social worker reported petitioner failed to appear at two drug
testing appointments and another test was diluted. Also, petitioner had not had consistent
and regular visitation with his son, failed to initiate monthly contact meetings with the

2
  As for the remainder of J.C.’s family, the Bureau reported mother had again
disappeared, had not complied with her reunification plan or used the Bureau to maintain
contact with the children, and recommended termination of her reunification services.
J.C.’s two older half-siblings, as well as J.C., are thriving in the home of the current
caregiver; the social worker recommended setting a section 366.26 hearing to implement
a permanent plan of guardianship by the current caregiver for J.C.’s two older half-
siblings, noting that if petitioner cannot reunify with J.C., “we will be seeking
Guardianship in this home for him, as well.”

                                              4
social worker to review the case progress and failed to appear for scheduled meetings
with the social worker. In addition, petitioner had failed to engage in individual
counseling or in therapeutic counseling with J.C., as required under the case plan.
Moreover, petitioner had struggled to maintain a clean and safe living environment due to
his poor insight in allowing mother, a known alcohol abuser, to reside in his home
overnight.
       Regarding petitioner’s contact with mother, the social worker reported that after
J.C. returned from a visit with petitioner on February 22, 2014, he told the social worker
that his mother was at petitioner’s home for the duration of his visit. This was the first
time J.C. had seen his mother in over a year. J.C. said he was sent to his room to give his
parents time alone and that he was taken back to the drop-off location by a man he had
never met before. Upon receiving this information from J.C., the social worker contacted
petitioner to inform him that mother’s presence violated the conditions of mother’s
visitation order.
         Thereafter, the social worker made an unannounced visit at petitioner’s
residence on March 13; petitioner was reluctant to let the social worker in because he
“had a lady friend over.” Petitioner then admitted the “lady friend” was J.C.’s mother,
and she had stayed the night with him because he “needed a booty call.” The social
worker explained mother’s presence in his home was a direct threat to his sobriety due to
her history of alcohol abuse and failure to engage in services. Upon entry to petitioner’s
home, the social worker found two empty vodka bottles; mother claimed she drank both
bottles herself and petitioner denied drinking any of the vodka. The social worker told
petitioner his visitation with J.C. would henceforth revert to supervised visitation.
Petitioner could not understand why his association with mother placed his sobriety in
jeopardy and was “agitated and frustrated upon hearing” future visitation would be
supervised.
       At the contested hearing, social worker Amber Sanner testified on cross-
examination that she had concerns over petitioner’s sobriety due to the vodka bottles she
found in his home on March 13, 2014. Sanner confirmed petitioner completed a negative


                                              5
drug test on that day and had “never tested dirty during this review period.” She also
confirmed J.C. has never indicated he does not want to visit with his father, and in the
visits between the two she had observed, the interactions were “appropriate.” On redirect
examination, Sanner testified petitioner had visited J.C. about five times in the last six
months. However, after these visits J.C. reported he had spent his time engaged in video
games or playing on his phone and had little interaction with his father. Also, he reported
he was not fed and often went home hungry.
       Petitioner testified J.C. enjoyed their visits together and always smiled happily
when petitioner picked him up. Further, petitioner testified he drug tests every week,
attends Alcoholics Anonymous meetings three times a week, and lives in a two-bedroom
apartment in Martinez. One bedroom is for J.C. and it is furnished with a bed, TV, and
nightstand. Petitioner stated if J.C. was placed with him he would be willing to comply
with any conditions the court set, such as having regular meetings with the social worker
and not having mother at his apartment. Petitioner testified he had “no relationship” with
mother; she called one night and said she had no place to go, and because he felt sorry for
her he let her spend the night. Petitioner asserted “nobody told me she can [not] come
over . . . when my son is there,” but acknowledged he “made a mistake” and now
understands she’s not supposed to be in his home.
       After the matter was submitted, the court found petitioner’s attitude and assertions
regarding his relationship with mother to be “incredible and not believable, given the
whole history of this case and these proceedings and the discussions that have been
carried on in this courtroom and in the reports. Dad gets copies of all these reports. And
in every single report with respect to visitation it’s noted that mother’s contact with the
child has been limited by court order. And dad has knowingly violated that court order.
And, quite frankly, even if he weren’t aware of that order, that he lacks the understanding
of how inappropriate it is to have [mother] in her state around [J.C.] It is concerning to
the Court that dad would make such poor decisions, and it demonstrates a real lack of
insight on his part and acknowledgement that she is a real threat to safety and well-being
of this child, both physically and emotionally. There is an emotional component to all of


                                              6
this that dad seems not to understand. And I find his claim that he didn’t know before
the, quote/unquote, booty call date that he shouldn’t have mom in the home to be
incredible.”
       The court also found it “disturbing” that the vodka bottles were found in
petitioner’s home, noting it was “substance abuse that gave rise to this case in the first
place” and “in many respects we’re almost right back where we began, which is a real
shame.” The court further noted petitioner “has not maintained regular visitation with the
child during this reporting period” and that petitioner put his own needs for a sexual
relationship with mother before the needs of the minor. In sum, the court found “by clear
and convincing evidence that return of the child to the custody of his father would create
a substantial risk of detriment to the child’s safety, protection, physical and emotional
well-being.” The court adopted the recommendations set forth in the status report and set
a section 366.26 hearing for August 25, 2014.
                                        DISCUSSION
       The trial court found that it would create a substantial risk of detriment to J.C. if
he was returned to petitioner’s custody. (See § 366.22, subd. (a) [child must be returned
to the physical custody of parent at the 18-month permanency hearing “unless the court
finds, by a preponderance of the evidence, that the return of the child . . . would create a
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of the child”].) Petitioner contends the trial court’s finding lacks substantial evidence,
asserting the record shows he successfully completed parenting and domestic violence
prevention classes, as well as a residential substance abuse program, obtained full-time
employment and secured suitable housing. Additionally, petitioner points out he also
provided clean drug tests and regularly attends Narcotics Anonymous and Alcoholics
Anonymous meetings.
       We review the juvenile court’s detriment finding for substantial evidence. (See In
re Yvonne W. (2008) 165 Cal. App. 4th 1394, 1400–1401.) “We do not evaluate the
credibility of witnesses, reweigh the evidence, or resolve evidentiary conflicts. Rather,
we draw all reasonable inferences in support of the findings, consider the record most


                                              7
favorably to the juvenile court’s order, and affirm the order if supported by substantial
evidence even if other evidence supports a contrary conclusion.” (In re L.Y.L. (2002)
101 Cal. App. 4th 942, 947; see also Constance K. v. Superior Court (1998)
61 Cal. App. 4th 689, 705 [“In the presence of substantial evidence, appellate justices are
without the power to reweigh conflicting evidence and alter a dependency court
determination.”].) On appeal, the parent has the burden of showing that there is no
evidence of a sufficiently substantial nature to support the court’s finding. (In re L.Y.L.,
supra, at p. 947.) Under these standards, we cannot simply credit petitioner’s
achievements and ignore other substantial evidence in the record that supports the court’s
finding of detriment.
       In this regard, despite petitioner’s progress in the first 12 months of the
reunification process, the record shows his progress towards reunification stalled around
the time he transitioned to an independent living arrangement in November 2013. Of
particular note, at the 12-month review stage the social worker opined that the “next
logical step” for petitioner was to “increase his therapeutic involvement” because he fails
to “acknowledge, understand, or contemplate how parenting as an alcoholic affected”
J.C. As a consequence, the court adopted the Bureau’s recommendation to refer
petitioner for individual and family therapy and included it as part of his family
reunification plan.
       However, between the 12-month and 18-month hearings, petitioner failed to
engage in the therapeutic counseling services deemed necessary for his understanding of
the impact his alcoholic parenting had on J.C. And the need for such counseling was
clearly demonstrated by petitioner’s serious lack of judgment in resuming his relationship
with mother, an untreated and continuing alcoholic who had failed to engage in any
services to address her alcohol problem. Moreover, petitioner continued his relationship
with mother even after the social worker admonished him it was inappropriate to do so
because it posed a threat to his continued sobriety. The social worker’s concern was
amply borne out by the fact that on her unannounced visit to petitioner’s residence she
discovered mother had stayed there overnight and consumed two bottles of vodka.


                                              8
       Furthermore, petitioner jeopardized J.C.’s physical and emotional well-being by
having mother present at his residence during a visit by J.C. at a time when the child had
not seen his mother for over a year and the court had specifically ordered mother was not
to have visitation with him. Additionally, J.C. said he was sent to his room to give his
parents time alone and that he was taken back to the drop-off location by a man he had
never met before, further evidencing petitioner was more concerned with his own
gratification than the emotional needs of his son. On top of all this, petitioner failed to
establish weekly visits with his son as permitted by the court after the 12-month review
hearing; in fact petitioner visited J.C. only five times in the six months preceding the 18-
month review hearing, and the quality of care provided by petitioner at such times was
poor, as shown by the minor’s reports that he had little interaction with his father, spent
his time engaged in video games, was not properly fed and often went home hungry.
       In sum, the record reflects substantial evidence in support of the trial court’s
finding that returning J.C. to petitioner’s care would “create a substantial risk of
detriment to safety, protection, or physical or emotional well-being of the child.”
(§ 366.22, subd. (a).) Accordingly, in the face of such substantial evidence, we may not
disturb the dependency court’s determination. (See Constance K. v. Superior Court,
supra, 61 Cal.App.4th at p. 705.)
       Petitioner also contends the juvenile court erred in finding the minor could not be
returned to him with additional reunification services. Section 366.22, subdivision (b)
gives the juvenile court discretion to extend the service period beyond the 18-month
review if it “determines by clear and convincing evidence that the best interests of the
child would be met by the provision of additional reunification services to a parent
. . . who is making significant and consistent progress in a substance abuse treatment
program,” and if the court finds “all of the following: (1) That the parent or legal
guardian has consistently and regularly contacted and visited with the child. (2) That the
parent or legal guardian has made significant and consistent progress in the prior 18
months in resolving problems that led to the child’s removal from the home. (3) The
parent or legal guardian has demonstrated the capacity and ability both to complete the


                                              9
objectives of his or her substance abuse treatment plan . . . and to provide for the child’s
safety, protection, physical and emotional well-being, and special needs.” (Ibid.) Here,
evidence showing petitioner’s inconsistent contact and visitation with the minor in the six
months preceding 18-month review, his lack of engagement in therapeutic counseling, his
resumption of a relationship with the minor’s alcoholic mother, and his failure to properly
care for and nurture J.C. during visits, amply supports the conclusion that additional
reunification services were not in the minor’s best interests.
                                       DISPOSITION
       The petition for extraordinary writ is denied on the merits. (See Cal. Const.,
art. VI, § 14; Kowis v. Howard (1992) 3 Cal. 4th 888, 894; Bay Development, Ltd. v.
Superior Court (1990) 50 Cal. 3d 1012, 1024.) The decision is final in this court
immediately. (See Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                                  _________________________
                                                  Becton, J.*



We concur:


_________________________
Margulies, Acting P.J.

_________________________
Banke, J.




       *
        Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                             10